Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


35 USC § 101

Claims 18-20 are directed to a computer program product for calculating bandwidth requirements, the computer program product comprising one or more computer-readable storage media and program instructions collectively stored on the one or more computer-readable storage media.  The applicant’s specification states that the “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing” and that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  In light of the specification, the discussed claims are interpreted as being directed only to non-transitory computer readable storage media.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Smirnov et al., US 8,843,714 (hereinafter Smirnov).

For claims 1, 11, 18, Ichikawa teaches a method comprising: 
receiving a recovery point objective (RPO) (see [0109], “RPO requirement management table 327 manages information concerning the RPO of each storage area,” [0114], “registers the input RPO requirement in the RPO requirement management table 327” representing received RPO).

simulating, using a virtual disk, a set of inter-site data transfers between a first data storage controller and a second data storage controller, wherein the second data storage controller is modelled by the virtual disk” (see Fig. 16, col. 3 lines 26-44, “simulates write pacing in connection with a requested operation for a storage system to allow an analysis of the effect of the requested operation on the storage system,” col. 23 lines 3-46, “simulating performance of one or more data storage systems, col. 13 line 60 – col. 14 line 29, “remote storage device 26 may also contain a pair of cache only virtual devices (COVDs) 254, 256” and “Each of the cache only virtual devices 254, 256 may correspond to one of the data chunks 56, 58” where simulating write pacing operations represents simulating transfers on virtual device/disk data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ichikawa with the teachings of Smirnov to analyze simulated write operations in order to determine the effects/impact of operations on storage system before the write operations are executed (see Smirnov, col. 3 lines 11-44).

The combination further teaches
collecting a set of data correlating to a set of bandwidth factors, based on the simulated set of inter-site data transfers (see Ichikawa, [0121], “the data analysis program 323 uses this monitoring data to simulate the line bandwidth and the capacity of the update data storage area 121,” [0128] – [0134], [0160] – [0176], “Monitoring data in the monitoring period refers to the write data amount acquired at the data acquisition time intervals” and “The data analysis program 323 in the management computer 300 performs the following simulation based on the monitoring data,” where collected monitoring data represents collected set of data correlating the bandwidth factors; see Smirnov, col. 23 lines 3-46, where simulated transfer operations data modifies “monitoring data” in Ichikawa);
calculating, using the virtual disk, a bandwidth required for data replication for disaster recovery, based, at least in part, on the set of bandwidth factors and the RPO (see Ichikawa, [0121] – [0122], “The line bandwidth determined value calculated in the foregoing simulation, a time-series graph of the update data accumulation amount, and a time-series graph of the recovery point may be output to the management screen,” [0129] – [0130], “implementing the simulation,” [0160] – [0178], “calculates the next line bandwidth provisional setting value using the line bandwidth obtained by adding the bandwidth designated in the line bandwidth calculation condition management table 325 to the provisional design value,” [0187] “decide the smallest possible line bandwidth for remote copy in a range that satisfies the RPO requirement”).

For claims 2, 12, 19, the combination teaches further comprising: 
receiving a set of operation instructions from the first data storage controller to the virtual disk modeling the second data storage controller (see Ichikawa, [0015], “a secondary storage system for asynchronously storing copy snapshot copy operation” represents received set of operations, col. 27 lines 5-24, “simulated occurrences of write pacing operations that have occurred as a result of the a requested operation, and/or other event, on the data storage system under test according to the system parameters input for the simulation tool 61”); and 
simulating the set of inter-site data transfers based on the received set of operation instructions (see Smirnov, col. 27 lines 5-24, “simulated occurrences of write pacing operations that have occurred as a result of the a requested operation, and/or other event, on the data storage system under test according to the system parameters input for the simulation tool 61”). 

For claims 3, 13, 20, the combination teaches wherein the simulated set of inter-site data transfers is performed on a set of virtual data on the virtual disk maintained in a remote location to simulate a relationship between the first data storage controller and the second data storage controller (see Smirnov, col. 23 lines 3-46, receive copy operation(s) utilized for simulation, col. 13 line 60 – col. 14 line 29, “remote storage device 26 may also contain a pair of cache only virtual devices (COVDs) 254, 256” and “Each of the cache only virtual devices 254, 256 may correspond to one of the data chunks 56, 58” where simulating 

For claims 4, 14, the combination teaches wherein the set of bandwidth factors includes a set of de-duplicated writes, a set of dependent writes, a set of parallel writes, and a set of interdependent writes (see Ichikawa, [0058], “receiving a write request,” [0071], [0095], calculate bandwidth necessary to process write request, wherein non-functional descriptive types of writes comprising de-duplicated writes, a set of dependent writes, a set of parallel writes, and a set of interdependent writes are represented in the received write request). 

For claims 7, 17, the combination teaches wherein calculating the bandwidth includes a buffer (see Ichikawa, [0164] – [0165], in determining “line bandwidth calculation condition” calculation takes into account “the upper limit is 800 Mbps, and the band fluctuation range is -10 Mbps. Since the value of the fluctuation range is negative, the initial value is set to the upper limit of 800 Mbps, and 10 Mbps is subtracted from the line bandwidth provisional design value” wherein accounting for the fluctuation represents a buffer). 

For claim 9, the combination teaches the method of claim 1, wherein the RPO tracks a maximum amount of data that can be lost in a disaster scenario (see Ichikawa, [0109], “RPO requirement management table 327 manages information concerning the RPO of each storage area to be subject to data copy” 

For claim 10, the combination teaches the method of claim 1, further comprising: implementing the calculated bandwidth in a data communication for data replication for disaster recovery between the first data storage controller maintaining a primary data set and the second data storage controller maintaining a secondary data set mirroring the primary data set (see Ichikawa, [0014], implement the “smallest possible remote copy line bandwidth in a range that satisfies the RPO requirement” [0161] – [0178]). 


Claims 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Smirnov et al., US 8,843,714 (hereinafter Smirnov) and further in view of Quintiliano US 2007/0168692 (hereinafter Quintiliano).

For claims 5, 15, Quintiliano teaches further comprising: determining a mirror strategy correlating to a respective primary set of data of multiple primary sets of data, wherein the mirror strategy includes a manner in which a set of operation instructions received from the first data storage controller to the virtual disk is passed to a secondary set of data for the respective primary set of data (see [0018] – [0019], where “Exchange server data can also be transmitted to a 

For claims 6, 16, the combination teaches wherein: the RPO includes a non-zero time period (see Ichikawa, [0114], [0170] – [0178, RPO requirement is a non-zero value); and the mirror strategy is selected from the group consisting of a continuous asynchronous mirror strategy and a periodic asynchronous mirror strategy (see Quintilian, [0018] - [0019] “Exchange server data can also be transmitted to a disaster recovery Exchange server using continuous asynchronous or scheduled operations” and where scheduled operations represents periodic asynchronous). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Smirnov et al., US 8,843,714 .

For claim 8, Petruzzo teaches further comprising: disconnecting a data communication channel between a first data storage controller and a second data storage controller (see [0058], [0069]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ichikawa and Smirnov with the teachings of Petruzzo because taking a storage controller offline (disconnecting) provides one method of mirroring data to reduce data transmission latency and prepares the data for failover and/or synchronization (see Petruzzo, [0003] – [0006], [0069]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordon et al., US 2015/0254150.
Keeton et al., US 7,644,046. Fig. 6.
Li et al., US 2011/0060722. [0067] “it can be simulated whether the backed up system and data are available when a real disaster occurs and ensure that the data is complete and available, that is, the user himself/herself can check 
Burshan et al., US 2012/0137173.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENSEN HU/Primary Examiner, Art Unit 2169